Citation Nr: 1756434	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-28 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from April 1968 to April 1971, to include service in the Republic of Vietnam from August 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied entitlement to an increased rating in excess of 50 percent for service-connected PTSD, entitlement to a TDIU, and entitlement to service connection for hearing loss and tinnitus.

In a September 2013 rating decision, the RO granted an increased rating of 70 percent for service-connected PTSD, effective December 1, 2010, the date of the increased rating claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In December 2016, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing.  A copy of the hearing transcript has been associated with the record.

In February 2017, the Veteran, through his representative, requested a 60-day extension to provide additional medical evidence.  Subsequently, in April 2017, the Veteran submitted private medical records and waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  While the Board did not respond to the Veteran's motion for extension, the Board notes that more than 60 days have passed since the receipt of the request and the issuance of this decision, and that private medical evidence was associated with the record during that time. Additionally, subsequent correspondence from the Agent suggested that that they wanted the Board to proceed as quickly as possible.  Thus, the Board finds there is no prejudice to the Veteran that a formal response was not made to the extension request.

The issue of service connection for hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed tinnitus.

2.  The Veteran was exposed to acoustic trauma in service and had some degree of post-service occupational and recreational noise exposure.

3.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus is etiologically related to service.

4.  For the entire rating period on appeal, the Veteran's symptoms and impairment due to service-connected PTSD, and the severity of such, more nearly approximate a rating based on occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, as due to such symptoms as depressed mood; anxiety; suspiciousness; and chronic sleep disturbance, to include nightmares and flashbacks.




CONCLUSION OF LAW

1.  In resolving all benefit of the doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an increased rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Here, the RO issued preadjudicatory notice to the Veteran in December 2010 and February 2014 which met the VCAA notice requirements with respect to entitlement to an increased rating for service-connected PTSD and for entitlement to service connection for tinnitus, respectively.  Id.  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, lay statements, VA treatment records, private medical records, hearing testimony, and VA examinations.  VA examinations were provided in February 2011 and May 2014 to address the Veteran's claims on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disabilities have been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus as an organic disease of the nervous system, service connection will be established if the chronic disease manifested in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); see Fountain v. McDonald, 27 Vet. App. 258 (noting that VA has characterized sensorineural hearing loss as an organic disease of the nervous system, and holding that tinnitus also qualifies as an organic disease of the nervous system, at a minimum when there is evidence of acoustic trauma).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. App. at 263-64.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d) (2017).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran contends that tinnitus is related to noise exposure in service from firing his weapon and explosions during his duties as an infantryman.  After reviewing all the lay and medical evidence, the Board finds, in resolving all benefit of the doubt in favor of the Veteran, that currently diagnosed tinnitus is related to noise exposure in service.

Service treatment records include an October 1970 treatment note showing the Veteran complained of having an earache, and was diagnosed with bilateral otitis.  

Military personnel records, to include a DD Form 214, show the Veteran had Military Occupational Specialties (MOS) of Light Weapons Infantryman and Radio Mechanic.  

Within a May 2014 VA examination, the VA audiologist diagnosed the Veteran with tinnitus, which she opined was less likely than not related to the Veteran's service.  The VA audiologist indicated that in the absence of an objectively verifiable noise injury, the association between tinnitus and noise exposure cannot be assumed to exist.  She goes on to report that tinnitus may occur following a single exposure to high-intensity exposure to continuous noise, or exposure to a combination of impulses and continuous noise.  

In a December 2016 Travel Board hearing, the Veteran testified that he was exposed to weapon fire and explosions during his time in Vietnam, and was subsequently stationed at an artillery based where artillery was going off all the time.  The Veteran indicated that he experienced ringing in his ears during his time in service, and reported an event in which his friend was blown up next to him, which could have caused his tinnitus.  He also testified that he currently was experiencing ringing in his ears, which occurred all the time.

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's military personnel records show an MOS of Light Weapons Infantryman and Radio Mechanic.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of Infantryman and Radio Operator-Maintainer in the Army, with duties similar to that described for the Veteran, have a high and moderate probability of exposure to hazardous noise, respectively.  Additionally, the Board notes that the RO conceded acoustic trauma in service in an April 2014 VA examination request, as a review of the Veteran's military records showed he served in combat.

The Board finds that the Veteran also had some degree of occupational and recreational noise exposure.  Within a December 2016 Travel Board hearing, the Veteran indicated that when he first got out of the Army, he worked with heavy machinery.  In a May 2014 VA examination, the Veteran reported a history of working as a New York truck driver for eight years without using hearing protection, and also work as a food service worker and house painter.  The Veteran also reported recreational noise exposure of riding a motorcycle without the use of hearing protection.

In granting the Veteran all benefit of the doubt, the Board finds that tinnitus is shown to have been incurred in service, as the Veteran has provided competent and credible evidence showing that he experienced symptoms of tinnitus in service and since service separation.  The Veteran has credibly identified the onset of tinnitus in service in December 2016 Travel Board hearing testimony, when he experienced an explosion next to him in Vietnam that killed a fellow serviceman.  The Veteran also testified to experiencing tinnitus continuously since service separation.  

While the May 2014 VA audiologist opined that tinnitus was less likely as not caused by or a result of in-service noise exposure, the opinion was based on the rationale that hearing testing conducted at enlistment and at discharge showed the Veteran did not have hearing damage in service.  However, the Board finds that the audiometric data cited is a measure for evaluating hearing loss, and not tinnitus.  Additionally, the VA audiologist reasoned that tinnitus may occur following a single exposure to high-intensity impulse noise or long-term exposure of continuous noise,  and concluded that there was no objectively verifiable noise injury, but, as discussed above, the Veteran provided competent and credible lay evidence of an instance of in-service acoustic trauma and the in-service onset of his tinnitus symptoms.  Because the Veteran was exposed to acoustic trauma in service, and credibly identified his onset and continuity of tinnitus symptoms since service, the Board finds, in resolving all benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3, 4.7 (2017). 

Disability Rating Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board notes that the Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service-connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See Id.  The Board finds that symptoms related to the Veteran's service-connected PTSD have not changed in severity over the course of the rating period on appeal to warrant a staged rating.

Prior to March 7, 2012, the Veteran was assigned a 70 percent disability rating for service-connected PTSD under Diagnostic Code 9411.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130 (2017).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and replace them with references to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed. 2013) (hereinafter DSM-V).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  However, the amended provisions do not to apply to claims that were pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in June 2014.  Therefore, the new version of the Schedule for Rating Disabilities is not for application in the instant appeal.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102, 4.3 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Disability Rating Analysis

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal, the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, due to such symptoms as depressed mood; anxiety; suspiciousness; and chronic sleep disturbance, to include nightmares and flashbacks, as described for a continued 70 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2016).

In the Veteran's December 2010 claim, he stated that he had recurring dreams and moments of despair.  He indicated that he hadn't really worked for seven years and has a hard time dealing with issues.

Within a January 2011statement, the Veteran reported always thinking about Vietnam, that he could sometimes smell it, taste it and feel it.  He stated that he had a hard time keeping any job for a long period of time.  He indicated that he has to be alone and not bothered by things that don't matter.  

In a February 2011 VA psychiatric examination, the Veteran reported his PTSD symptoms were worsening due to focusing on recent wars and his son's infirmaries, of whom is disabled at 30 years of age due to injuries sustained in a motor vehicle accident.  The Veteran was able to maintain minimum personal hygiene, with a clean appearance, neatly groomed, and appropriately dressed on the day of the VA examination.  His attention was intact, with orientation as to time, place and person and fair impulse control.  The Veteran did not report hallucinations, panic attacks, homicidal or suicidal thoughts, and did not have inappropriate behavior during the examination.  He indicated that he had sleep impairment that involved restless and light sleep with several recurrent distressing combat nightmares each week, causing awakening sweats, hyperarousal and brief sleep paralysis.  The VA examiner opined that there was not a total occupational and social impairment due to PTSD signs and symptoms but that the Veteran had deficiencies in most areas, and indicated that the Veteran had decreased concentration due to anxiety, with impaired communications and interactions with family members and co-workers since service.  The VA psychologist assigned a GAF score of 52.

VA treatment records dated December 2010 through April 2011 show the Veteran sought treatment for PTSD symptoms.  The VA psychologist found the Veteran to be well groomed with cooperative and engaging behavior.  Upon reporting his traumatic experiences in service, the VA psychologist noted that the Veteran demonstrated avoidance of stimuli associated with the trauma, to include avoiding of others and detachment from people.  The Veteran had no evidence of delusions, hallucinations, or suicidal or homicidal ideations.  The Veteran's insight was fair, judgment intact, and was oriented to all spheres throughout this time period.  The Veteran denied hallucinations, suicide or homicide ideations, or delusions.  The VA psychologist assigned the Veteran a GAF score of 60 in December 2010 and a GAF score of 66 in February 2011.

During a December 2016 Travel Board hearing, the Veteran reported having nightmares, depression, angry, and difficulty working with others.  He indicated that he previously had suicidal thoughts and currently has issues concentrating, such as issues with reading and comprehending books.  He testified that he doesn't like being around a lot of people and has quite a few friends, but not close friends, and participates in VFW functions.  He also reported having some issues with family, but that his wife has been really good to him and he has a relationship with his grandson, but that his first marriage ended in divorce due to problems with his PTSD.

Lay statements received in February 2017 from the Veteran's wife, two sons and mother-in-law indicate the Veteran experiences sleep disturbances of flashbacks, and nightmares, and that he fears crowded areas, such as a public restaurant, where he has to be seated against a wall facing outwards, in "fight mode."  Statements from his wife and son report that he is a hard working individual but has trouble working for others, and that he started his own painting company which has been successful in providing for the family.  They also indicated that the Veteran had many friends but had difficulty with having close relationships.

In February 2017 letter, the Veteran had undergone a private psychological evaluation, in which the private psychologist found the Veteran to have intermittent inability to perform activities of daily living; difficulty in adapting to stressful circumstances; unprovoked hostility and irritability; deficiencies in work, school, judgement and mood; and depression affecting the ability to function independently, appropriately, and effectively.  The private psychologist did not find memory loss for names of close relatives, own occupation, or own name; disorientation to time or place; disorientation to time or place; gross impairment in thought processes or communication; neglect of personal appearance and hygiene; suicidal ideation; persistent danger of hurting self or others; or persistent delusions or hallucinations.  The psychologist also opined that the Veteran had a markedly limited ability to maintain attention ad concentration for extended periods of time, as well as a markedly limited ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance, or to complete a normal work week without interruptions from psychologically based symptoms.  The Veteran reported being unable to work since 2013 as due to his PTSD symptoms.

The Board has reviewed all the evidence of record, lay and medical, and finds that for the entire rating period on appeal, the Veteran has not met or more nearly approximated the criteria for an increased 100 percent disability rating for service-connected PTSD.  The Board finds that the weight of the evidence does not support a finding of total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for service-connected PTSD.  While a February 2017 private psychologist opined that the Veteran was completely unable to sustain meaningful employment due to his PTSD symptoms, the Board notes that the Veteran's wife submitted a February 2017 statement which indicated the Veteran worked for his own painting business which has been successful in providing for the family.  Additionally, the Board finds that despite the February 2017 private psychologist's reports that the Veteran has poor interpersonal relationships, the Veteran is not shown to have total social impairment as the record shows that the Veteran has been living with his wife of over 30 years, has a relationship with his children, grandson, has many friends and participates in VFW functions.  Thus, while a private psychologist indicates that the Veteran is unable to work due to service-connected PTSD, he does not indicate both total social and occupational impairment.

The Board finds that the Veteran did not exhibit symptomology of such severity as indicated for a 100 percent rating, such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  GAF scores assigned throughout the appellate period range from 52 to 66, reflecting mild to moderate symptoms.  And while the February 2017 private psychologist checked off that the Veteran reported an intermittent inability to perform activities of daily living, a criteria associated with a 100 percent rating, the private psychologist did not find that the Veteran presented any of the other criteria warranting a 100 percent rating under Diagnostic Code 9411.  Rather, the private psychologist found that the Veteran presented with symptoms as described for a 30 percent rating, 50 percent rating and 70 percent rating, to include difficulty in adapting to stressful circumstances; deficiencies in work, school, judgment and mood; depression affecting the ability to function independently, appropriately, and effectively; depressed mood; anxiety; suspiciousness; chronic sleep impairment; and difficulty in establishing and maintaining effective interpersonal relationships.
 
For these reasons, the weight of the evidence is against the claim for an initial evaluation in excess of 70 percent for a service-connected PTSD prior to March 7, 2012.  Because a preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

Service connection for tinnitus is granted.

Entitlement to an increased rating in excess of 70 percent for service-connected PTSD is denied.


REMAND

The Veterans Claims Assistance Act of 2000 requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C. § 5103A (2012).  

Within a December 2016 Travel Board hearing, the Veteran testified that he was afforded a hearing test through his employer when he first got out of the Army, and was told that he had hearing loss in his right ear.  The Board notes that employment records, to include the Veteran's post-service audiogram results, are not currently of record.  The Veteran also testified that he was diagnosed with hearing loss approximately two to three years prior, and that he sought treatment for his disabilities through VA.  The Veteran's claims file does not include any VA medical records showing complaints, treatment or a diagnosis of a hearing disability.  Therefore, the Board finds that remand is necessary for development of the record prior to rendering a decision on the appeal.

Additionally, the Veteran had filed a formal claim for entitlement to a TDIU in March 2011, however, within the December 2016 Travel Board hearing, the Veteran indicated that he had stopped working in 2013 due to symptoms related to service-connected PTSD.  The Veteran's March 2011 claim did not include a date for when he had become too disabled to work and he had reported that he was painting part-time at the Safety Harbor Resort and Spa.  Subsequently, a private psychologist examined the Veteran in February 2017, in which he opined that the Veteran was not capable of performing full time competitive work due to his psychological limitations, and indicated that the Veteran reported not having worked since 2013.  A February 2017 statement from the Veteran's wife indicates that he had started up a painting business and worked for himself, which was successful in providing for the family.  Therefore, the Board finds that remand is also necessary to obtain employment records to determine when the Veteran became too disabled to work as a result of his service-connected disabilities.  Additionally, the Board has granted entitlement to service connection for tinnitus; thus, this disability should be considered by the AOJ in the first instance in determining whether a TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify his post-service employer in heavy machinery as discussed within the December 2016 Travel Board hearing, and obtain and associate with the claims file employment records from the employer, to include any records of audiogram results soon after service separation.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.

All attempts to obtain these records should be documented in the claims file.  If the records are determined to be unavailable, that should be noted in the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and his representative, and allow him the opportunity to provide such records.

2.  Obtain and associate with the claims file all relevant VA treatment records pertaining to the Veteran's claim for hearing loss.  The Board notes that VA treatment records have not been associated with the Veteran's claims file regarding this claim.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.

All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his representative should be so notified

3.  Send the Veteran a VA Form 21-8940, formal claim for TDIU, for updated information regarding his previous employment, to include self-employment, to substantiate a claim for entitlement to a TDIU.  

Thereafter, for any listed prior or current employer, obtain and associate with the claims file all available employment records on the Veteran, to include dates of employment.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.

All attempts to obtain these records should be documented in the claims file.  If the records are determined to be unavailable, that should be noted in the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and his representative, and allow him the opportunity to provide such records.

4.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted.  The AOJ should take any additional development as deemed necessary.

5.  After all development has been completed, the AOJ should review the claims again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


